Appeals from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered March 12, 2004, in an action to recover damages for personal injuries. The order, insofar as appealed from, granted that part of plaintiffs’ motion seeking partial summary judgment on the issue of liability under Labor Law § 240 (1).
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Supreme Court. Present—Pigott, Jr., PJ., Pine, Kehoe, Gorski and Martoche, JJ.